Order unanimously reversed on the defendant’s appeal and the plaintiff’s motion to dismiss the counterclaim denied. There are issues of fact raised by the pleadings as to whether plaintiff exercised his best efforts to promote sales of defendant’s product to the customers listed in the agreement and to other accounts in the trade to the extent required by the said agreement. Plaintiff’s appeal from that part of the order granting leave to replead, having become academic, is dismissed. Settle order on notice. Concur — Botein, J. P., Cox, Valente and Bergan, JJ.